DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11-22, 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hurwitz (6,067,113) in view of Noda et al (4,768,084).
As to claims 1, 14, Hurwitz et al disclose (fig. 1) an imaging device (1), comprising: a plurality of pixels (2) arranged in a matrix (array) of columns (4) and rows (3), wherein the plurality of pixels (2) comprises: a first pixel (2) in a nth row including a first photodiode (5); a second pixel (2) in a (n+l)th row including a second photodiode (5); a third pixel (2) in a (n+2)th row including a third photodiode (5); a fourth pixel (2) in a (n+3)th row including a fourth photodiode (5); a fifth pixel (2) in the nth row including a fifth photodiode (5); a sixth pixel (2) in the nth row including a sixth photodiode (5); and a seventh pixel (2) in the nth row including a seventh photodiode (5), (column 5, lines 65-column 6, lines 1-15); (fig. 2) a plurality of vertical signal lines (signal lines connected to column 4) coupled to the plurality of pixels (2), wherein the plurality of vertical signal lines (signal lines connected to column 4) comprises a first vertical signal line (signal line connected to column 4) and a second vertical signal line (signal lines connected to column 4), (column 6, lines 4-14); (fig. 1) a plurality of horizontal pixel drive lines (horizontal lines connected to horizontal shift register 20) coupled to the 
As to claims 2, 15, Hurwitz et al disclose (fig. 1) the imaging device (1) wherein the second pixel (2) and the fourth pixel (2) are (fig. 2) uncoupled via (MOS switch X) to the first vertical signal line (signal line connected to column 4), (column 6, lines 62-64).
As to claims 3, 16, Hurwitz et al disclose (fig. 1) the imaging device (1) wherein (fig. 4) the switch circuitry (S6, S7) comprises a first switch circuit (S6) between the first comparator (40) and the first vertical signal line (signal line connected to column 4) and a second switch circuit (7) between the first comparator (40) and the second vertical signal line (signal lines connected to column 4), (column 8, lines 26-59).
As to claims 4, 17, Hurwitz et al disclose (fig. 1) the imaging device (1) wherein (fig. 4) the first comparator (40) is configured to receive a first pixel signal (signals from pixel 2) via the first vertical signal line (signal line connected to column 4) and a second pixel signal (signals from pixel 2) via the second vertical signal line (signal lines connected to column 4), (column 8, lines 26-59).
As to claims 5, 18, Hurwitz et al disclose (fig. 1) the imaging device (1) wherein (fig. 2) the first pixel (2) comprises a first transfer transistor (7) coupled to the first photodiode (5), 
As to claims 6, 19, Hurwitz et al disclose (fig. 1) the imaging device (1) wherein (fig. 4) the first pixel (2), the second pixel (2), the third pixel (3), the fourth pixel (3), the fifth pixel (3), the sixth pixel (3) and the seventh pixel (3) comprise a transfer transistor (7) and pixel
switch circuitry (S6, S7), and wherein a gate (gate) of the transfer transistor (7) of the first pixel (2), the fifth pixel (2), the sixth pixel (2) and the seventh pixel (2) is coupled to one of the first horizontal pixel drive line (horizontal lines connected to horizontal shift register 20) through the pixel switch circuitry (S6, S7), (column 5, lines 65-column 6, lines 1-3, column 8, lines 23-59).
10.    	As to claims 7, 20, Hurwitz et al disclose (fig. 1) the imaging device (1) wherein the fifth pixel (2) is in a (i+l)th column, the sixth pixel (2) is in a (i+2)th column and the seventh pixel (2) is in a (i+3)th column, (column 5, lines 1-column 6, lines 1-3).
As to claims 8, 21, Hurwitz et al disclose (fig. 1) the imaging device (1) wherein the first range of wavelengths (image signal, light signal) is different from the second range of wavelengths (image signal, light signal) via (shutter predetermined exposure period), (column 6, lines 47-53).
As to claims 9, 22, Hurwitz et al disclose (fig. 1) the imaging device (1) wherein the second photodiode (5) and the fourth photodiode (5) are configured to receive light (light signal) within a third range of wavelengths (image signal), and wherein the third range of 
As to claims 11, 24, Hurwitz et al disclose (fig. 1) the imaging device (1), further comprising a row scanner (20) configured to: output a control signal (signal line) through the plurality of horizontal pixel drive lines (horizontal lines); output the control signal (signal line) to (fig. 2) the first pixel (2) through the first horizontal pixel drive line (horizontal line) at a first time; output the control signal (signal line) to the fifth pixel (2) through the second horizontal pixel drive line (horizontal lines) at a second time different (via sequential address means) from the first time in a first mode; and output the control signal (signal line) to the first pixel (2) and the fifth pixel (2) through the first horizontal pixel drive line (horizontal line) and the second horizontal pixel drive line (horizontal line), respectively, at a same time (via constantly) in a second mode, (column 6, lines 4-12, lines 39-53).
As to claims 12, 25, Hurwitz et al disclose (fig. 1) the imaging device (1) further comprising (fig. 2) a control section (S1-S3) configured to switch modes between the first mode (sequential address means) and the second mode (constantly), (column 6, lines 39-53).
As to claims 13, 26, Hurwitz et al disclose (fig. 1) the imaging device (1) wherein the first pixel (2) and the seventh pixel (2) are configured to receive the control signal (signal line) at the first time (predetermined exposure period), and wherein the fifth pixel (2) and the sixth pixel (2) are configured to receive the control signal (signal line) at the second time (predetermined exposure period), (column 6, lines 39-53).
 Claims 10, 23 re rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hurwitz et al (6,067,113) in view Noda et al (4,768,084) and further in view of Sasaki et al (5,581,298).
As to claims 10, 23, Hurwitz et al disclose (fig. 1) the imaging device (1), (column 5, lines 65-67, column 6, lines 1-12). Hurwitz et al in view of Noda et al fail to disclose further comprising: a first color filter on the first pixel; a second color filter on the second pixel; a third color filter on the third pixel; a fourth color filter on the fourth pixel; a fifth color filter on the fifth pixel; a sixth color filter on the sixth pixel; and a seventh color filter on the seventh pixel, wherein the first color filter, the third color filter and the sixth color filter are configured to transmit the light within the first range of wavelengths, and the fifth color filter and the seventh color filter are configured to transmit the light within the second range of wavelengths, and the second color filter and the fourth color filter are configured to transmit the light within the third range of wavelengths. Sasaki et al disclose further comprising: a first color filter (red); a second color filter (green); a third color filter (blue); a fourth color filter (mg); a fifth color filter (Cy); a sixth color filter (Ye); and a seventh color filter (white), wherein the first color filter (red), the third color filter (blue) and the sixth color filter (yellow) are configured to transmit the light (light) within the first range of wavelengths (spectral characteristics), and the fifth color filter (Cy) and the seventh color filter (white) are configured to transmit the light (light) within the second range of wavelengths (spectral characteristics), and the second color filter (green) and the fourth color filter (Mg) are configured to transmit the light (light) within the third range of wavelengths (spectral characteristics), (Abstract, column 4, lines 64-67). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hurwitz .
Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878  




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878